       Case 3:20-cr-00092-DCB-LRA Document 20 Filed 12/07/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA


v.                                            CRIMINAL NO. 3:20-CR-00092-DCB-LRA


TIRALE ORLANDO REED


                                             ORDER

       Before the Court is the Motion of the United States of America to vacate the Agreed

Preliminary Order of Forfeiture filed by this Court on August 4, 2020 [11] in this case. The

Court, being fully advised in the premises, finds that the Motion is well taken and should,

therefore, be GRANTED, and herby orders as follows:

       ORDERED, that the Agreed Preliminary Order of Forfeiture in this case is hereby

vacated, and ownership in the property described in the same shall be divested from the United

States of America.

       FURTHER ORDERED, that said property be returned by the United States to the custody

of the Meridian Police Department, Meridian, Mississippi, which was seized under the authority

of the laws of the State of Mississippi, for use in further criminal proceedings and to be disposed

of in accordance with the laws of the State of Mississippi.

       SO ORDERED on this the 7th day of December 2020.



                                                     s/David Bramlette
                                                     UNITED STATES DISTRICT JUDGE
